Priority
	The present application is a continuation of US Patent Application 14/032,681, now US Patent 10,216,949, filed September 20, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/19, 6/17/19, 10/9/19, 12/17/19, and 1/10/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 22-41 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the following: 
Saito teaches storage nodes that are members of a quorum set that store data for a database, wherein each storage node of the quorum set is configured to maintain a replica of the data and process requests received at the storage node according to a version of a protection group policy that is enforced for the data (Fig. 1, paragraphs 17, 20, and 31); and wherein the storage client is configured to perform a write to the data, wherein to perform the 
Nightingale teaches wherein the respective write requests include an identifier for the version of mappings (paragraphs 56 and 72); and receive a write failure notification from a storage node that includes a different identifier for a different version of the mappings (paragraphs 56 and 72).
However, the prior art does not anticipate or teach in an obvious combination all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        May 8, 2021